DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Regarding claim 6, the phrase of “in the shield, a thickness of a portion covering the protrusions is more than a thickness of a portion covering the side surfaces of the module board” is so confused because the term “a portion” is unclear.  What does applicant mean of “a thickness of a portion” refer to which element in the invention.  Please, clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Yoo et al. (U.S. 2017/0221835) submitted by the applicant.
As to claim 1, Yoo discloses an electronic component module (100) as shown in figures 1-3 comprising:
a module board (110, para-0055) having a first surface (112), a second surface (114) facing the first surface, see figure 2, and side surfaces connecting the first surface and the second surface;
electronic components (120) mounted on at least one of the first surface and the second surface;
mold portions (130 or 132) covering the electronic components (120); and
a shield (150 or 152) covering at least a part of the mold portions (130, 132) and the side surfaces,
wherein protrusions (140, para-0062) protruding from the side surfaces are provided on the module board (110), and
the shield (150, 152) is separated by the protrusions (140).
As to claim 5, Yoo discloses in the protrusions (140), at least a part of surfaces in contact with the side surfaces of the module board is covered with the shield (at the end portions of the shield, elements 142, 144).
As best understood to claim 6, Yoo discloses in the shield (150, 152), a thickness of a portion covering the protrusions (140) is more than a thickness of a portion covering the side surfaces of the module board.
As to claims 7, 17-18, Yoo discloses end surfaces of the protrusions (140) are not covered with the shield.
As to claim 8, Yoo discloses the electronic components (120) are mounted on the first and second surfaces (112, 114), respectively, and the mold portions (130, 132) are provided on both the first and second surfaces. 
As to claim 9, Yoo discloses a thickness of each of the protrusions (140) in a stacking direction is 10% or more of a thickness of the module board, and is less than 30% of the thickness of the module board (10 ≤ t ≤ 30).
As to claim 10, Yoo discloses the protrusions (140) are provided at a same distance from the first surface over a whole circumference of the side surfaces, see figure 1.
As to claim 13, Yoo discloses a method for manufacturing an electronic component module (100 or 200), as shown in figure 11 comprising steps of:
forming a module board (210); mounting at least one electronic component (220) on at least one of a first surface (top surface) and a second surface (bottom surface) facing the first surface of the module board;
molding (240) the mounted electronic component (220);
half cutting (by grooves 250, 252) the module board having the electronic component molded;
forming a shield (260, 262) on the half-cut module; and
fully cutting the module board (last step in figure 11) on which the shield is formed at a half-cut portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Otsubo et al. (U.S. 2018/0323838) submitted by the applicant.
Regarding claim 2, Yoo discloses the module board (110) has a multi-layer structure (para-0056) except for ground electrodes provided inside, and the ground electrodes are electrically connected to the shield.
Otsubo teaches an electronic circuit module (100) as shown in figures 2-3 comprising a multilayer circuit board (1) having ground electrodes (3A) provided inside, and the ground electrodes(3A) are electrically connected to the shield (9).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Otsubo employed in the module of Yoo in order to provide ground or shielding structure for the user.
As to claim 3, Yoo as modified by Otsubo teaches the ground electrodes (3A) are electrically connected to the shield (9) on the side surfaces.
As to claim 4, Yoo as modified by Otsubo teaches the ground electrodes (3A) are electrically connected to the shield (9) at boundary portions between the side surfaces and the protrusions (at the sides element S2).
As to claims 14-16, Yoo as modified by Otsubo discloses end surfaces of the protrusions (140) are not covered with the shield.
As to claims 19-20, Yoo as modified by Otsubo discloses the electronic components (120) are mounted on the first and second surfaces (112, 114), respectively, and the mold portions (130, 132) are provided on both the first surface and the second surface.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kai et al. (U.S. 2018/0159216) submitted by the applicant.
Regarding claim 11, Yoo discloses all of the limitations of claimed invention except for an antenna circuit disposed on at least one of the first surface and the second surface.
Kai teaches a wireless module (1000) as shown in figures 1B-1C comprising an antenna circuit (100, para-0031) disposed on at least one of the first and second surfaces of a substrate (500).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kai employed in the module of Yoo in order to excellent achieve transmitting or receiving radio waves for the wireless module.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Taylor et al. (U.S. Patent 5.594,204).
Regarding claim 12, Yoo discloses all of the limitations of claimed invention except for a connector disposed on at least one of the first surface and the second surface, wherein the connector functions as a connection terminal.
Taylor teaches a PCMCIA card as shown in figure 1 comprising a connector (51) disposed on at least one of the first surface and the second surface of a PC board (50), wherein the connector (51) functions as a connection terminal.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Taylor employed in the module of Yoo in order to provide external connection structure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848